internal_revenue_service national_office technical_advice_memorandum july third party communication none date of communication not applicable number release date index uil no case-mis no --------------------- ------------------------------------------------------------------------------------------- tam-161588-03 cc psi b8 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------------------------------- ----------------------------------------------- ----------------------------------------- ---------------- --------------------------- no conference held air carrier ---------------------------------------------------- legend issue when does air carrier incur an obligation to report and deposit the tax imposed by sec_4261 of the internal_revenue_code under the circumstances described below air carrier incurs an obligation to report and deposit the tax imposed by sec_4261 conclusion when the charterer’s payments are disbursed to air carrier under the circumstances described below facts applicable dot regulations require air carrier’s charterer to pay for its charter by air carrier is a certificated air carrier as defined in cfr sec_212 department tam-161588-03 of transportation regulations air carrier leases aircraft and supplies the crews for these aircraft air carrier uses these aircraft and crews to provide single entity charter air service to the public this service is taxable air transportation a single entity charter is a charter the cost of which is borne by the charterer and not by the individual passengers directly or indirectly see cfr sec_212 the department of transportation dot regulates air carrier’s charter flights making a check money order or credit card draft payable to a bank with whom air carrier has a depository escrow account as described in cfr sec_212 these regulations also prescribe the conditions air carrier must meet before the bank disburses the deposited payments to air carrier sec_212 a provides that a carrier must certify in writing to the bank that a charter has been completed before the bank will pay to the carrier the escrowed funds with respect to that charter in the case of a round-trip charter the regulations provide for payment upon completion of the outbound segment sec_212 a provides for refunds of escrowed payments less any cancellation penalties as provided in the charter contract in the event a charter is cancelled these regulatory requirements are intended to protect charterer’s payments until air carrier furnishes the services for which payment is made it for taxable air transportation air carrier uses the regular_method rather than the alternative method for depositing the sec_4261 tax see sec_40_6302_c_-1 and sec_40 c - of the of the excise_tax procedural regulations air carrier collects and pays over the sec_4261 tax with respect to amounts paid to the irs office that submitted this request for technical_advice suggests that air carrier incurs an obligation to report and deposit the sec_4261 tax when air carrier’s bank credits air carrier’s depository escrow account with a charterer’s payment because the office believes this deposit constitutes payment for the charter air carrier argues on the other hand that until it receives payment for air transportation as a disbursement by its bank from the depository escrow account there is not an obligation to report and deposit the sec_4261 tax law and analysis sec_4261 imposes a tax on the amount_paid for taxable air transportation of any person sec_4261 generally provides that the tax imposed by sec_4261 is paid_by the person making the payment subject_to tax and sec_4291 generally provides that the tax is collected by the person receiving payment from the person making the payment tam-161588-03 sec_40_6011_a_-1 provides that a return for the tax imposed by sec_4261 must be made for a period of one calendar_quarter a return must be filed for each calendar_quarter in which the tax must be collected and paid over sec_40 a - a provides that in the case of a tax required to be collected and paid over the person required to collect the tax and not the person incurring the liability must file the return sec_40_6302_c_-1 generally provides that each person required to file a quarterly return must make a deposit of tax for each semimonthly period in which tax_liability is incurred sec_40_6302_c_-1 provides that with respect to the regular_method for depositing the tax imposed by sec_4261 is treated as a tax_liability incurred during the semimonthly period in which that tax is collected as noted dot regulations require that a bank hold a charterer’s payment until air carrier furnishes the services for which payment is made a bank receives the charter payment in its limited capacity as custodian of the air carrier’s depository_account the bank ultimately disburses the deposited payments to air carrier or returns the deposited payments to the charterer depending on whether air carrier meets the dot regulatory requirements for receipt of the deposited payments therefore payment for a charter flight is neither collected nor received by air carrier until the bank disburses to air carrier the deposited payment on the date of the bank’s disbursement air carrier incurs the obligation to report and deposit the sec_4261 tax because that is the date on which the tax is collected see sec_40_6302_c_-1 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
